ON PETITION FOR REHEARING                 Rehearing Denied, July 11, 1944                          (150 P.2d 99)
                             OPINION
A petition for rehearing has been filed in this cause on behalf of the plaintiff below supported by an extended brief. It is asserted therein that the Court "erred in dismissing the action as to the defendants other than appellants." The original opinion disposing of the case concluded with a direction for the reversal of the judgment rendered in the District Court and "with instructions to dismiss plaintiff's action." An examination of both the record and opinion thereon discloses that the only "action" presented to us for review and considered by the Court was that against the two state officials, C.F. Siefried, as State Highway Superintendent, and Louis J. O'Marr, as State Attorney General. The dismissal ordered, as would have been made perfectly clear when the mandate herein issued, intended to and could deal only with plaintiff's action against the state officials aforesaid. Not one word of the opinion is concerned with legal controversies if any there were existing between plaintiff and the other defendants in the case below. There were no arguments either in the briefs of the parties or presented *Page 176 
on the oral hearing of the cause which required a consideration of any such controversies. In order, however, that there may not be the least misunderstanding as to what was intended by the direction referred to above in the original opinion, the mandate when issued will, so far as this matter is concerned simply direct the dismissal by the District Court of Laramie County, of the plaintiff's action against the above mentioned officials of the State of Wyoming.
Relative to the other points raised by the petition for a rehearing they appear to be devoted to a re-examination of the questions and matters heretofore presented to this Court by briefs and argument on behalf of the plaintiff, given mature consideration on our part, and disposed of as we deemed the law to be. Rarely, indeed, are opinions rendered in connection with applications for a rehearing and involving a denial thereof which convince counsel they should have lost in the litigation determined thereby. No useful purpose would be accomplished by again traversing the ground covered by the original opinion herein.
Plaintiff insists that our interpretation of the several statutes involved is a quite mistaken one. After studying plaintiff's re-argument with care we are unable to see that this is so. Being of that opinion we must decline to grant a rehearing, and the petition requesting it will accordingly be denied. See Watts v. Lawrence, 26 Wyo. 378, 188 P. 34, where the rule governing rehearings here is set forth and which was reiterated and followed in Bankers Life Co., v. Nelson, 56 Wyo. 513,111 P.2d 136.
Rehearing Denied.
KIMBALL, C.J., AND BLUME, J., concur. *Page 177